COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00410-CV


IN RE GO INTERESTS, LLC;                                                RELATORS
GREGORY OBERT; GWENDOLYN
M. OBERT; GO HELICOPTERS,
INC.; HELITRANS COMPANY;
HILLTOP COMMERCIAL
HOLDINGS, INC.; AND GO
COLORADO 2007 REVOCABLE
TRUST

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

      Relators shall pay all costs of this original proceeding, for which let

execution issue.



  1
   See Tex. R. App. P. 47.4, 52.8(d).
                                   PER CURIAM

PANEL: WALKER, DAUPHINOT, and MEIER, JJ.

DELIVERED: November 16, 2010




                               2